

116 HR 6302 IH: Allied Health Personnel Shortage Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6302IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Cicilline introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to respond to the shortage of allied health professionals, and for other purposes.1.Short titleThis Act may be cited as the Allied Health Personnel Shortage Act of 2020.2.Response to shortage of allied health professionals(a)Scholarships and loan repaymentsThe Public Health Service Act is amended by inserting after section 755 of such Act (42 U.S.C. 294e) the following:755A.Scholarship and loan repayment program for allied health professionals(a)In generalThe Secretary shall establish a program of entering into agreements with individuals under which—(1)the Secretary agrees—(A)to award a scholarship to the individual to pursue a degree in a science relating to health care at a school of allied health; or(B)to pay the principal, interest, and related expenses on government and commercial loans received by the individual to pursue such a degree at a school of allied health; and(2)the individual agrees to complete a period of obligated service as an allied health professional in—(A)a health professional shortage area designated under section 332; or(B)an area designated by the Secretary for purpose of this section as having a shortage of allied health professionals. (b)Applicable provisionsThe Secretary shall model—(1)the scholarship program under subsection (a) on the provisions applicable to the National Health Service Corps Scholarship Program under subpart III of part D of title III; and(2)the loan repayment program under subsection (a) on the provisions applicable to the National Health Service Corps Loan Repayment Program under such subpart.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for the period of fiscal years 2021 through 2025. .(b)Response to shortage of qualifying allied health professionals(1)In generalBeginning 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in collaboration with the Secretary of Veterans Affairs, shall—(A)identify categories of qualifying allied health professionals which are in shortage; and(B)annually publish a list of such categories in the Federal Register.(2)DefinitionsIn this subsection:(A)The term allied health professional has the meaning given to the term allied health professionals in section 799B(5) of the Public Health Service Act (42 U.S.C. 295p(5)).(B)The term “qualifying allied health professional” means an allied health professional who is authorized to provide health care services under the Medicare program under title XVIII of the Social Security Act and under the Medicaid programs under title XIX of such Act.